Case 2:18

&

Oo *& NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

tCV-06012-SVW-MRW Document 41-2 Filed 11/28/18 Page 1of5 Page ID #:343

Phyllis Kupferstein, Esq. [SBN 108595]
pk@kupfersteinmanuel.com

Cynthia L. Zedalis, Esq. [SBN 118447]
cz@kupfersteinmanuel.com
Kupferstein Manuel LLP

865 South Figueroa Street

Suite 3338

Los Angeles, California 90017
Telephone: (213) 988-7531

Facsimile: (213) 988-7532

Attorneys for Defendant Harvey Weinstein
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

DOMINIQUE HUETT, an individual, | CASE NO.: 2:18-cv-6012 SVW (MRW)
Honorable Stephen V. Wilson
Plaintiff,
V. DECLARATION OF BENJAMIN

BRAFMAN IN SUPPORT OF

THE WEINSTEIN COMPANY LLC, | DEFENDANT HARVEY

BOB WEINSTEIN and HARVEY WEINSTEIN’S MOTION TO STAY
WEINSTEIN,
Hearing Date: January 28, 2019
Defendants. | Time: 1:30 p.m.

Courtroom: 10A

 

 

I, BENJAMIN BRAFMAN, ESQ,, declares as follows:

1, I am an attorney-at-law licensed to practice in the State of New York
and am a principal of Brafman & Associates, P.C. and criminal counsel for
Defendant Harvey Weinstein (“Defendant”) in connection with the pending
criminal action The People of the State of New York v. Harvey Weinstein, Supreme
Court of the State of New York, New York County, Docket No. 2018NY023971,
and an investigation by the Unites States Attorneys’ Office for the Southern
District of New York (“SDNY”) (the “Criminal Actions”). I make this declaration
in support of Defendant Harvey Weinstein’s Motion to Stay in the above-captioned

civil action.

1

 

DECLARATION OF BENJAMIN BRAFMAN IN SUPPORT OF DEFENDANT HARVEY
WEINSTEIN’S MOTION TO STAY

 

 

 
Case 2:18;

pv-06012-SVW-MRW_ Document 41-2 Filed 11/28/18 Page 2of5 Page ID#:344

2. I have personal and first-hand knowledge of the facts set forth below,
and if called and sworn as a witness, I could and would competently testify as to
each of them.

3. Since 1980, I have been the principal of a boutique law firm engaged
in the practice of criminal defense. I submit this Declaration based on my personal
knowledge of the Criminal Actions, my review of the Memorandum of Law in
support of Defendant’s motion seeking an Order staying the action initiated by
Plaintiff Dominique Huett (“Plaintiff”), currently pending before this Court, and a
review of Plaintiffs First Amended Complaint (“FAC”). A stay of discovery is
necessary to safeguard Defendant’s liberty interests and constitutional right against
self-incrimination.

4, Defendant was arrested on May 25, 2018, and charged with the crimes
of criminal sexual act in the first degree in violation of New York Penal Law §
130.50(1), rape in the first degree in violation of New York Penal Law §
130.35(1), and rape in the third degree in violation of New York Penal Law §
130.25(1). A grand jury formally indicted Defendant on those charges on May 30,
2018. Four weeks later, on July 2, 2018, the New York District Attorney
(“NYDA”) filed a superseding indictment charged Defendant with the crimes of
predatory sexual assault (New York Penal Law § 130.15(2) (Counts One and
Three), criminal sexual act in the first degree (New York Penal Law § 130.50(1)
(Counts Two and Six), rape in the first degree (New York Penal Law § 130.35(1))
(Count Four), and rape in the third degree (New York Penal Law § 130.25(1))
(Count Five).

5. Defendant is also presently the target of a federal criminal
investigation out of the Southern District of New York, as well as the target of
active criminal investigations of felony sexual assault allegations in both Los

Angeles, California, and in London, England.

-2-
DECLARATION OF BENJAMIN BRAFMAN IN SUPPORT OF DEFENDANT HARVEY
WEINSTEIN’S MOTION TO STAY

 

 

 

 
Case 2:18

oOo nn DN

\o

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

pv-06012-SVW-MRW Document 41-2 Filed 11/28/18 Page 30f5 Page ID #:345

—h

6. Defendant’s arrest and arraignment and formal charges of sexual
assault, as well as the other pending investigations, have placed Defendant in the
perilous position of having to respond to pleadings and discovery in the instant
civil litigation that arises from the same or similar conduct for which he is now
under criminal prosecution.

7. It is my understanding from the review of Plaintiff's FAC that she is
seeking monetary damages against Defendant for unlawful sex trafficking in
violation of 18 U.S.C. § 1591. Plaintiff’s allegations arise from allegations of
sexual assault and rape.

8. The FAC alleges, inter alia, that Plaintiff was sexually assaulted and
raped as a result of Defendant’s alleged pattern and practice of using his position at
The Weinstein Company to facilitate sexual misconduct. Dkt. 1-5, {J 18-21.
Defendant has and continues to vehemently deny that he engaged in any non-
consensual sexual encounters.

9. The alleged conduct set forth in the FAC is the same conduct that is at
issue in the Criminal Actions; i.e., sexual assault and rape.

10. Defendant cannot respond to Plaintiffs allegations or give testimony
concerning the allegations without also providing testimony that would impact the
Criminal Actions. A stay in this action is necessary to safeguard my client’s
constitutional rights.

11. If this action is not stayed, Defendant will be compelled to assert his
Fifth Amendment privilege and be unable to give any testimony on his behalf, or
risk incriminating himself. As a result, Defendant will be left to assert the Fifth
Amendment in response to all allegations in the FAC. Further, Defendant cannot
be deposed in this proceeding or respond to written interrogatories without the risk

of self-incrimination.

-3-

 

DECLARATION OF BENJAMIN BRAFMAN IN SUPPORT OF DEFENDANT HARVEY
WEINSTEIN’S MOTION TO STAY

 

 

 
Case 2:18

An BP WwW WN

“sa GS

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

cv-06012-SVW-MRW Document 41-2 Filed 11/28/18 Page 4of5 Page ID #:346

12. The need for a stay here is especially important given the nature of the
allegations underlying both this action and the Criminal Actions. In sex crime
cases, such as the Criminal Actions, the prosecution often seeks to admit
propensity or prior bad act evidence, which is often barred in other types of
prosecutions. The NYDA has already provided formal notice that it will be
seeking to admit claimed evidence of reported uncharged similar acts of sexual
conduct at trial of the pending superseding indictment. As such, Defendant cannot
give testimony and evidence concerning these allegations regardless of whether
Plaintiff is involved in the Criminal Actions or investigations.

13. Being forced to litigate this case and participate in discovery would
great prejudice Defendant by forcing him to either take the Fifth Amendment and
receive an adverse inference, or create potentially incriminating evidence for the
prosecution of the Criminal Actions. Absent a stay of this proceeding, my client’s
ability to defend himself in the Criminal Actions will be severely prejudiced.

14. Defendant is facing charges that carry a maximum prison sentence of
up to 25 years to life, and the prospect that additional charges will be filed in the
near future. The grave risk to my client’s liberty interests and constitutional right
to defend himself without forced incrimination outweigh any prejudice to Plaintiff
that could result from a stay. Moreover, it is my understanding that Plaintiff's
claims arise out of an alleged incident that occurred in 2010, which refutes any
argument Plaintiff could make that she desires to litigate her sex trafficking claim
expeditiously.

15. Iam not seeking this Court’s sympathy as Defendant will defend
himself at the appropriate time. Rather, I seek only fairness and a just decision
staying these proceedings to safeguard Defendant’s constitutional right against

self-incrimination.

-4-
DECLARATION OF BENJAMIN BRAFMAN IN SUPPORT OF DEFENDANT HARVEY
WEINSTEIN’S MOTION TO STAY

 

 

 

 
Case 2:18-cv-06012-SVW-MRW Document 41-2 Filed 11/28/18 Page5of5 Page ID#:347

1 16. Defendant denies the charges levied against him and is entitled to a
full and meritorious defense unencumbered by the weight of civil proceedings
which may result in self-incriminating testimony,

I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct,

Executed on this¥ day of November, 2018, at New York, New York.

 

eo NOT OU SUlUGDULULD

me JAMIN BEAFMAN: ES.

 

Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27 |
28

5~
DECLARATION OF BENJAMIN BRAFMAN IN SUPPORT OF DEFENDANT HARVEY
WEINSTEIN’S MOTION TO STAY

 

 

 

 
